Citation Nr: 0924250	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that reopened the Veteran's previously denied 
claim for service connection for major depressive disorder, 
and denied on the merits the underlying claim for service 
connection.

In December 2007, the Veteran testified before the Board at a 
personal hearing that was held at the RO.  A transcript of 
the hearing was added to the record.

In a May 2008 decision, the Board reopened service connection 
for major depressive disorder and remanded the issue to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development that included a VA examination and 
medical opinion.  That development was completed, and the 
case was returned to the Board. 


FINDING OF FACT

The Veteran did not have chronic major depressive disorder in 
service; did not have continuous major depressive disorder 
after service; and currently diagnosed major depressive 
disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in 
the June 2006 rating decision, he was provided VCAA notice in 
May 2006.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The letter also provided notice pertaining to the 
downstream disability rating and effective date elements of 
his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, because the service 
connection claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, in the May 2008 remand, the Board requested that the 
Veteran be afforded a VA examination to obtain findings that 
included an opinion on whether his current major depressive 
disorder is related to in-service duties as a medical 
specialist, as well as to assist in determining the 
approximate date of onset of the current major depressive 
disorder.  Accordingly, the Veteran underwent VA examination 
in July 2008, and the VA examiner provided an opinion on 
whether the major depressive disorder is related to service.  
Although the examiner did not specifically provide his own 
opinion on the date of onset of the major depressive 
disorder, he noted several times that the major depressive 
disorder was diagnosed in 1975.  The Board finds that VA has 
substantially complied with the Board's May 2008 remand.  See 
Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).

All relevant evidence necessary to decide the issue on appeal 
has been identified and obtained.  The evidence of record 
includes service treatment and personnel records, private 
medical records, VA medical records, a VA examination report, 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and a psychosis becomes manifest 
to a degree of l0 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for Major Depressive Disorder

The Veteran contends that his major depressive disorder is 
due to his duties as a medical specialist while stationed at 
the William Beaumont General Hospital (now William Beaumont 
Army Medical Center) from April to August 1968 when he 
assisted in the care of wounded soldiers returning from the 
Republic of Vietnam.  

After review, the Board finds that the claim for service 
connection for major depressive disorder must be denied 
because, although the Veteran currently has a diagnosis of 
major depressive disorder, the Veteran did not have chronic 
major depressive disorder in service or continuously after 
service, and the currently diagnosed major depressive 
disorder is not related to service.  

The Veteran's service treatment records do not reflect any 
complaint, finding, or diagnosis of major depressive disorder 
or of depression.  Of note, an April 1968 service separation 
examination report reflects a normal psychiatric evaluation, 
and an August 1968 statement of medical condition indicates 
that there had been no change in the Veteran's medical 
condition since the April 1968 service separation 
examination.  Thus, the Veteran did not have chronic major 
depressive disorder in service.  The Veteran separated from 
active duty service in August 1968. 

The first post-service evidence of a psychiatric disability 
is reflected in an August 1975 post-service private medical 
record, which reflects a diagnosis of manic-depressive 
illness.  This dates to seven years after the Veteran's 
separation from service in August 1968.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Veteran did 
not have continuous major depressive disorder after service.  

The Board notes the Veteran's more recent contention that his 
disability of depressive disorder started in service; 
however, the Board finds that such assertion of onset of 
major depressive disorder in service is outweighed by the 
more contemporaneous service treatment record evidence, 
including the Veteran's own history reported at service 
separation, which is negative for any psychiatric symptoms 
during service; an April 1968 letter sent by a fellow 
serviceman that reflects the Veteran was doing well in 
service; the Veteran's personal hearing testimony that he was 
not treated for a psychiatric disorder in service; the 
absence of post-service treatment until several years after 
service; the absence of history or reference to service as a 
factor contributing to his depression in the post-service 
treatment records; and the history of post-service onset of 
depression in 1975 that was given by the Veteran at a private 
psychiatric evaluation in May 2008.  

The Board notes the copy of a letter sent to the Veteran by a 
fellow serviceman on April 15, 1968.  The letter reflects 
that the serviceman was replying to a letter sent by the 
Veteran and that the serviceman had served with the Veteran 
in Korea.  Further, the address label reflects that the 
Veteran was stationed at the William Beaumont General 
Hospital.  Of note, the serviceman wrote that he was "glad 
to hear that things are pretty good down there."  Contrary 
to the Veteran's current contentions, this indicates that he 
was not having difficulties with his duties as a medical 
specialist.  Thus, this letter is additional lay evidence 
that tends to outweigh his current contention that his major 
depressive disorder started in service.
Consequently, the Board finds that the weight of the lay and 
medical evidence, especially the more contemporaneous 
evidence, demonstrates that the Veteran did not have chronic 
major depressive disorder in service or continuously after 
service until 1975.   

Although the Veteran may be competent to state that he, for 
instance, felt depressed in service, he is not competent to 
state that he met the diagnostic criteria for depression or 
major depressive disorder in service.  While the Veteran is 
competent to report symptoms he experiences at any time, 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence. . . is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Board acknowledges that the Veteran served as a medical 
specialist in service; however, he testified that his duties 
included carrying stretchers, changing dressings, drawing 
blood, and changing bedding.  The record does not show that 
he has had any education or training in the field of mental 
health.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As such, without the 
appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. 492.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Similarly, in a statement received in April 2006, the 
Veteran's younger brother stated that the Veteran's tour of 
duty in Korea had a detrimental effect on his emotional well 
being.  There is also no indication that his brother is other 
than a layperson without appropriate medical training and 
expertise.  Hence, the post-service lay assertions entered 
decades after service have some tendency to show psychiatric 
symptoms after service, but are of no probative value in 
relating the 1975 symptoms of depression to service or to 
relate the currently diagnosed major depressive disorder to 
service.

Lastly, a July 2008 VA examination report reflects a 
diagnosis of major depressive disorder and the VA examiner's 
opinion that the major depressive disorder is not related to 
service.  The VA examiner explained that there is little to 
no mention of the Veteran's service as a factor contributing 
to his depression in the medical records extending back over 
30 years.  The VA examiner wrote that, if the Veteran has 
been troubled by his military service, it does not appear 
that he has discussed it very extensively with his providers, 
noting that there were no statements in the medical record 
indicating that the Veteran's providers perceived military-
related experiences to be primary or even secondary factors 
in the etiology of the Veteran's depression.  The VA examiner 
pointed out that, significantly, psychiatric records dated in 
1975 and 1978 include no mention of the Veteran's military 
service or experiences as a medical corpsman in the case 
conceptualization of the Veteran's depression and anxiety.  
Indeed, those medical records do not contain any mention of 
military service as a factor in the Veteran's psychiatric 
disability.  

Further, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any competent evidence establishing a link between his major 
depressive disorder and service.  Thus, the Board finds that 
currently diagnosed major depressive disorder was not 
incurred in service.  In reaching the 


conclusion above, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for major depressive disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


